Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Art Unit – Location

The Art Unit location of your application in the USPTO may have changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.

Response to Amendment

The Applicant's amendment received on 2/23/2022 has been entered and made of record.  Claims 1-17 are pending in this application.



Amendments to the Claims

Claims 1, 2, 13, 14, 15, 16, and 17 have been amended.

Response to Remarks/Arguments

With respect to objections and rejections on page 5 of the Applicant’s remarks dated 2/23/2022 please see the following:

Objections to the Drawings.   The drawings do not show the method of claims 1-14.

Objections to the Claims.  Claims 1, 2, 15, 16, and 17 have been amended for clarity and to overcome formal issues.

The objection to the Claims listed above, in view of the Applicant's amendments and arguments have been considered and are persuasive.  The Examiner's objections to the claims from the Non-Final Office Action Dated 11/26/2022 have been withdrawn.

However, the Objections to the Drawings is maintained.


35 U.S.C. § 112(b)

Claims 13 and 14 have been amended to remove “for example measured via MOS”.

The indefiniteness of the term “for example” has been overcome by the Applicants amendment.  The Examiner's 35 U.S.C. § 112(b) rejection to claims 13 and 14 from the Non-Final Office Action Dated 11/26/2022 have been withdrawn.


   Response to Remarks/Arguments on the Merit

Please refer to the following references cited in the Non-Final Office Action Dated 11/26/2021:

Sobol (US 5,185,673) “Sobol”
Matsutani (US 2017/0223127) “Matsutani”

The Applicant’s arguments, on page 7-8 of the Remarks section filed on 2/23/2022 are fully considered, with respect to claims 1-17.


 	Independent claims 1 and 15 have been rejected under 35 U.S.C. § 103(a) as being unpatentable over Sobol in view of Matsutani.

Regarding independent claims 1 and 15:



The Examiner responds: Sobol teaches “APPLICATION PROGRAMS 206A-206N” as shown in FIG 2.  [Col. 5 lines 16-35].  Matsutani teaches a network (web) FIG. 1.  In this Office Action a newly cited reference of Roulland et al. (US 2009/0310152 A1) teaches a web application [0043], [0046], [0055].  It would be obvious to one having ordinary skill in the art to upload an image from a user in Sobol’s application program via the network (web) of Matsutani to the web application of Roulland for improved accessibility,  scalability, and efficiency of operations.

Regarding dependent claims (from claims 1 and 15):

The Applicant argues:  Withdrawal of the rejection for the dependent claims is respectfully requested in view of allowed independent claims 1 and 15.

The Examiner responds:  Since, at this time, the rejections of the independent claims are maintained; the dependent claims are also rejected (in this Office Action) and thus not allowable.


Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the method in claims 1-14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The Examiner recommends that the drawings clearly show all limitations of the claimed embodiment by way of a flowchart or flowcharts.  Applicant’s FIG. 1 is a system, not a method and does not satisfy the objection to the drawings.   A method flowchart for the claimed invention is recommended. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 


Response to Remarks/Arguments on the Merit (Claims)

The claim amendments with respect to claims 1-17 are addressed in the sections below entitled “Claim Rejections”.  The Examiner maps references to the Applicant's claims.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6, 9-11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sobol (US 5,185,673) “Sobol” in view of Matsutani (US 2017/0223127 A1) “Matsutani” and further in view of Roulland et al. (US 2009/0310152 A1).


1. Sobol teaches:  A method for improving an image quality for printing an electronic image file ("methods for improving the printed form of images" [Col. 1 lines 7-8] where the “digital image” is from “the original document” [Col 1. Lines 24-26] and is processed to interpret “image files” [Col. 2 line 52] from the original document.)  by a user (“an operator uses the scanner 224 to input an original document 302" [Col. 5 lines 45-46]) , the method comprising (a) receiving an original electronic image file from a user (The scanner 224 and scanner software 202 produce a digital image of the original document 302" [Col. 5 lines 45-48].  The electronic image file is provided by the user.) , (b) generating a modified electronic image file, at least based on the original image file ("due to the operation of the closed feedback loop 291, the scanner software 202 of the present invention compensates for the distortions caused by the transfer functions 306" [Col. 5 lines 56-59] “the calibration coefficients 316 are used to modify the digital image of an original document 302. The digital image is then said to be precompensated.” [Col. 6 lines 11-13]) , and (c) providing the modified image file to the user (The file "316" is modified using “PRINTER & PATH CALIBRATION COEFFICIENTS”  and provided as a “308A LIVE PREVIEW” to the user as shown in FIG. 3]) , for printing the modified image file by the user by means of a printing device of the user (The modified image file is printed as a "FINAL DOCUMENT 314" [FIG. 3] “the final document 314 does contain a true representation of the original document 302.” [Col. 5 lines 49-51]) ,

Sobol does not explicitly teach:  characterized in that furthermore, printer data are also received from the user, which printer data relate to said printing device, and in which the modified image file is generated, taking into account said printer data.

However, Matsutani teaches:  characterized in that furthermore, printer data are also received from the user, which printer data relate to said printing device, and in which the modified image file is generated, taking into account said printer data ("As shown in FIG. 6, the printer information PI includes information specifying the model name of the printer 200, the firmware version of the printer 200," [0039]).



The motivation for the combination is provided by Matsutani to avoid “notifications” which may be an “annoyance to the user” [0004].  The notifications can identify which printers are appropriate for printing the modified image file.

The combination of Sobol and Matsutani do not explicitly teach where the electronic image file is uploaded to a web application for modification.

However, Roulland teaches:   the electronic image file ("A "print job" or "document" is …electronic document page images" [0037]) is uploaded to a web application for modification (" web application 40 has access to the DFE 52 of the specific printer 24 to be used in printing the document and acquires, from the DFE, information on the source profile of the printer, emulation modes available on the printer, and other settings of the particular printer which may influence the printer's ability to render colors, and the way in which the printer will handle out-of-gamut colors" [0046]).



The motivation for the combination is provided by Roulland to use a web application to reduce the problem of “costly and often iterated exchange of proofs in order to achieving pleasing color in the final product” by way of close collaboration [0008].  

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


2. The method of claim 1, wherein the printer data comprise at least a printer model and a firmware version ("As shown in FIG. 6, the printer information PI includes information specifying the model name of the printer 200, the firmware version of the printer 200," [0039] “PRINTER MODEL CONDITION IS MET? S324 [FIG. 7], “PRINTER MODEL CONDITION IS MET? S406”, “FIRMWARE VERSION CONDITION IS MET? S414” [FIG. 8] of Matsutani.).



The motivation for the combination is provided by Matsutani to avoid “notifications” which may be an “annoyance to the user” [0004].  The notifications can identify which printers are appropriate for printing the modified image file,

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

3. The method of claim 1, wherein an electronic platform is offered to the user ("computer platform 204" … Unix-based computer system [Col. 5 lines 6-12] of Sobol) or (“PUSH NOTIFICATION DELIVERY SERVER 300” or “MANAGEMENT SERVER 400” FIG. 1 of Matsutani), for the exchange of electronic image files ("application software (such as desktop publishing applications) which interpret image files" [Col. 2 lines 50-54] of Sobol.  The electronic image files are exchanged between the computer platforms and devices)  and/or printer data with the user (exchanging electronic image files or printer compatibility data “PRINTER MODEL CONDITION IS MET? S324” [FIG. 7], “FIRMWARE VERSION CONDITION IS MET? S414” [FIG. 8] via "MOBILE TERMINAL DEVICE 100" [FIG. 1] of Matsutani.) . 

The digital image file which is to be precompensated to provide a true representation of the original document in Sobol can use the “computer platform 204” of Sobol or the servers of Matsutani to exchange image files and printer data using the servers of Matsutani to communicate with devices or the user to provide a true representation of the original document when the printer model condition is met or the firmware version conditions are met.

The motivation for the combination is provided by Matsutani to avoid “notifications” which may be an “annoyance to the user” [0004].  The notifications can identify which printers are appropriate for printing the modified image file,

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

4. The method of claim 1, wherein the modified image file comprises a modified colour density with respect to the original image file ("The inverted values in the color compensation table represent the precompensated colors which are written into a digital image of an original document 302 for each color present in the original document 302. The inverted values in the color compensation table offset the distortions caused by the transfer functions 306 in the print path being calibrated." [Col. 14 line 64- Col. 15 line 2.] of Sobol.  Where the density is gradations “the present invention compensates for image degradations” [Col. 1 lines 64-65 of Sobol.) . 

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

5. The method of claim 1, wherein the modified image file is rasterized ("the scanner 224 scans down each raster scan line" [Col. 10 lines 21-22] of Sobol.  The scanner rasterizes the image and creates a rasterized image file which is precompensated to correct for distortions in the print path.) . 

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

6. The method of claim 1, wherein the modified image file comprises compensations for one or more expected printing errors of the printing device ("many of the distortions in the print path are time-varying. …The present invention permits the user to compensate for these time-varying problems." [Col. 3 lines 14-17] of Sobol.  The distortions are rendering errors in the printing process.) .
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

9. The method of claim 1, wherein furthermore, one or more scans of printed image files are further also received from the user ("ORIGINAL DOCUMENT 302" is scanned using “SCANNER 224” by the user as shown in FIG. 3 of Sobol where an “operator uses the scanner 224 to input an original document 302” [Col. 5 lines 45-46] of Sobol.  “FINAL DOCUMENT 314” can also be scanned by the user as shown in FIG. 3 of Sobol.) . 
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

10. The method of the previous claim 9, wherein a modified colour density is at least determined based on a printed colour density ("FINAL DOCUMENT 314" [FIG. 3] of Sobol is a printed color density) , as derived from said scans ("SCANNER 224" scanning “ORIGINAL DOCUMENT 302” [FIG 3] and “SCANNER 224 scanning “FINAL DOCUMENT 314” [FIG. 3] of Sobol) , and a desired colour density ("The grayscale block 608 is used by the scanner software 202 to measure the grayscale response of the print path for …color/black and white documents 302." [Col. 9 lines 38-41] shown in FIG. 6 of Sobol. The grayscale blocks are calibration colors for the desired color density.) .

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

11. The method of claim 9, wherein a database ("a data storage device 222," [Col. 4 lines 68-69] where “calibration of the print path may be stored” [Col. 7 lines 29-30] of Sobol.) is further also updated by means of information that is comprised by the printer data and/or said scans (the database storage device is updated using "calibration coefficients 316 for compensating the distortions." [Col. 6 lines 8-10] of Sobol.) . 



15. The computer implemented system of claim 15 has been analyzed in view of the computer platform 204 [Col. 5 line 6] of Sobol and further in view of claims 1 and 3.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

 	 16. The computer implemented system of claim 16 has been analyzed in view of the computer platform 204 [Col. 5 line 6] of Sobol and further in view of claims 1, 2, and 3.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

17. The system of claim 15, characterized in that the system further comprises at least one user device ("personal computer" [Col. 5 line 7] of Sobol having a “PREVIEW” screen shown in FIG. 3)  and at least one digital printing device ("printer" [Col. 2 line 10] of Sobol) in which the printing device is coupled with said user device (The functions of the computer are communicatively coupled to the printing device to print a document as shown in FIG. 3 of Sobol.).
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sobol (US 5,185,673) “Sobol” in view of Matsutani (US 2017/0223127 A1) “Matsutani” in view of Roulland et al. (US 2009/0310152 A1) and further in view of Samworth (US 8,717,627 B2) “Samworth”.

7. Sobol, Matsutani, and Roulland teach: The method of claim 1, 
Sobol, Matsutani, and Roulland do not explicitly teach: wherein one or more environmental parameters are further also received of the user, which relate to an environment of the printing device. 
However, Samworth teaches:  wherein one or more environmental parameters are further also received of the user ("A method for adjusting color tones of an input digital image file to create an adjusted digital image file. A plurality of predetermined curves are provided. …The selected curve is then applied to the input digital image file to produce the adjusted digital image file." [ABSTRACT].  The user provides a selected curve for adjusting color tones.) , which relate to an environment of the printing device ("These variations depend on numerous press factors (press type, ink type, speed, paper type) as well environmental factors (temperature, humidity, etc.). As some of these conditions may change during or between press runs, the ideal press adjustment curve may change as well. " [Col. 1 lines 63-69]) . 
The compensation parameters for the time varying drift of the print path of Sobol (Col. 3 lines 15-20) can be modified by Samworth for drift compensation parameters of temperature and humidity.
The motivation for the combination is provided by Samworth “to achieve accurate print quality as well as accurate color management.”
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sobol (US 5,185,673) “Sobol” in view of Matsutani (US 2017/0223127 A1) “Matsutani” in view of Roulland et al. (US 2009/0310152 A1) and further in view of Kobayashi (US 2007/0133017 A1) “Kobayashi”.

8. Sobol, Matsutani, and Roulland teach: The method of claim 1, having modifications of the modified image file with respect to the original image file
Sobol, Matsutani, and Roulland do not explicitly teach where the modifications are essentially related to colours figuring in the human skin.
However Kobayashi teaches where the modifications are essentially related to colours figuring in the human skin ("reduction of hue deviation of a flesh color was observed" [0197] [FIG. 7].  The skin color was not abnormal.) .
The image compensation of Sobol can be modified by Kobayashi to particularly target the colors of the human skin.
The motivation for the combination is provided by Kobayashi “by compressing the hue of a portion corresponding to the human skin on a visible image, it is possible to suppress hue changes under environmental light, and to suppress effectively a partial decline of image quality caused by the change of hue on a visible image, thus, an image free from problems can be obtained.”[0053].
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sobol (US 5,185,673) “Sobol” in view of Matsutani (US 2017/0223127 A1) “Matsutani” in view of Roulland et al. (US 2009/0310152 A1) and further in view of Leskanic et al. (US 2017/0374234 A1) “Leskanic”.

12. Sobol, Matsutani, and Roulland teach: The method of claim 1 having image files.
Sobol, Matsutani, and Roulland do not explicitly teach wherein the image files represent a print of packaging material and/or labelling material. 
However Leskanic teaches:  wherein the image files represent a print of packaging material and/or labelling material ("the methods and systems described herein can be used to create wallpaper/wall coverings, floor coverings, ceiling tile, gift wrap, packaging, bags, signage, posters, computer graphics, and heat transfer products" [0042])  
The image file which forms a printed document of Sobol “FINAL DOCUMENT 314” FIG. 3 can be modified by Leskanic to print on packaging material or labelling material.

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sobol (US 5,185,673) “Sobol” in view of Matsutani (US 2017/0223127 A1) “Matsutani” in view of Roulland et al. (US 2009/0310152 A1) and further in view of Kato et al. (US 2006/0066671 A1) “Kato”.

13. Sobol, Matsutani, and Roulland teach: The method of claim 1, wherein a print of the modified image file possesses, by means of the printing device, a higher image quality than a print of the original image file, by means of the printing device ("calibration coefficients for offsetting the distortions are calculated. Finally, the image of the original document is precompensated by modifying the image according to the calibration coefficients." [ABSTRACT] of Sobol.) 
Sobol, Matsutani, and Roulland do not explicitly teach: without an increase of the amount of ink used therein.
("With the above-described structure, for example, when processing for decreasing the amount of shot-in ink depending on the recording mode and recording medium is to be carried out, the contrast and black visibility can be enhanced to produce high-quality recorded images while superior gradation performance is maintained." [0018]).
The ink compensation parameters of Sobol can be modified by Kato to not increase the amount of ink used and maintain superior image quality.
The motivation for the combination is provided by Kato to “to restrict the amounts of shot-in inks so as to heavily record a color whose high density is preferred, such as black, while still maintaining superior gradation performance.” [0013].
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

14.  Sobol, Matsutani, and Roulland teach: The method of claim 1, wherein a print of the modified image file possesses, by means of the printing device a similar image quality to a print of the original image file, by means of the printing device ("calibration coefficients for offsetting the distortions are calculated. Finally, the image of the original document is precompensated by modifying the image according to the calibration coefficients." [ABSTRACT] of Sobol.) 

Sobol, Matsutani, and Roulland do not explicitly teach: with a decrease in the amount of ink used therein.
However Kato teaches:  with a decrease in the amount of ink used therein ("With the above-described structure, for example, when processing for decreasing the amount of shot-in ink depending on the recording mode and recording medium is to be carried out, the contrast and black visibility can be enhanced to produce high-quality recorded images while superior gradation performance is maintained." [0018]).
The ink compensation parameters of Sobol can be modified by Kato to decrease the amount of ink used and maintain superior image quality.
The motivation for the combination is provided by Kato to “to restrict the amounts of shot-in inks so as to heavily record a color whose high density is preferred, such as black, while still maintaining superior gradation performance.” [0013].
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

	



Relevant Prior Art

Hinds et al. (US 7,092,119 B1)

ABSTRACT:
    Disclosed is a method, system, and program for managing calibration files in a printing system. Patches are printed using a screening algorithm and incorporating at least one output appearance factor. A calibration file is generated from measured color values of the printed patches mapping a color space for the printed patches to a color space of a printer used to print the patches. Information is associated with the calibration file indicating the printer and at least one output appearance attribute for use in selecting one calibration file to use when printing a print job.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571) 270-1785. The examiner can normally be reached Mon-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 


/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675